                                          Case 4:19-cv-04237-KAW Document 54 Filed 07/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         OPERATING ENGINEERS HEALTH
                                   7     AND WELFARE TRUST FUND FOR                          Case No. 4:19-cv-04237-KAW
                                         NORTHERN CALIFORNIA, et al.,
                                   8                                                         ORDER TO FILE DISMISSAL WITHIN
                                                        Plaintiffs,                          90 DAYS; ORDER CONTINUING
                                   9                                                         CASE MANAGEMENT CONFERENCE
                                                 v.
                                  10                                                         Re: Dkt. No. 53
                                         SWEEP SYSTEMS, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 28, 2021, the parties participated in a settlement conference where the case settled

                                  14   in full. Accordingly, Plaintiff shall file a dismissal within 90 days of this order, absent any

                                  15   extension ordered by the Court.

                                  16          Additionally, the September 7, 2021 case management conference is continued to

                                  17   December 7, 2021 at 1:30 PM. The joint case management statement is due on or before

                                  18   November 30, 2021.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 29, 2021

                                  21                                                     ______________________________________
                                                                                         KANDIS A. WESTMORE
                                  22                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
